

	

		II

		109th CONGRESS

		1st Session

		S. 1618

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 7, 2005

			Ms. Cantwell (for

			 herself and Mr. Brownback) introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To regulate international marriage broker

		  activity in the United States, to provide for certain protections for

		  individuals who utilize the services of international marriage brokers, and for

		  other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 International Marriage Broker

			 Regulation Act of 2005.

		2.FindingsCongress finds the following:

			(1)There is a substantial international

			 marriage broker business worldwide. A 1999 report by the Immigration and

			 Naturalization Service estimated that there were at least 200 such companies

			 operating in the United States, and that as many as 4,000 to 6,000 individuals

			 in the United States, almost all male, found foreign spouses through for-profit

			 international marriage brokers each year. The international marriage broker

			 business has grown significantly in recent years, greatly facilitated by the

			 Internet. Studies suggest that in 2005 approximately 500 such companies operate

			 in the United States. In addition, the total number of foreign individuals

			 entering the United States to marry United States residents each year more than

			 doubled between 1998 and 2002. It is estimated, then, that in 2005 at least

			 8,000 to 12,000 individuals in the United States find foreign spouses through

			 for-profit international marriage brokers each year.

			(2)That report noted that the

			 pervasiveness of domestic violence in our society has already been

			 documented, and with the burgeoning number of unregulated international

			 matchmaking organizations and clients using their services, the potential for

			 abuse in mail-order marriages is considerable. The report noted further

			 that men in the United States who use the services of an international marriage

			 broker tend to seek relationships with women whom they feel they can

			 control.

			(3)The dangers posed to foreign women who meet

			 their United States husbands through international marriage brokers are

			 underscored by the growing number of cases across the United States of foreign

			 women who have been abused or killed by those husbands. Two highly publicized

			 examples are the murders in Washington State of Susanna Remunerata Blackwell of

			 the Philippines and Anastasia Solovieva King of Kyrgyzstan.

			(4)A 2003 survey of programs providing legal

			 services to battered immigrant women across the country found that more than 50

			 percent of these programs had served female immigrant clients battered by men

			 in the United States they met through international marriage brokers.

			(5)30.4 percent of all women in the United

			 States are physically abused by their husbands or male cohabitants at some

			 point in their lives. 49.3 percent of immigrants reported physical abuse by an

			 intimate partner during their lifetimes, with 42.1 percent reporting severe

			 physical or sexual abuse. Among immigrants who were married or formerly married

			 the lifetime abuse rate raises as high as 59.5 percent.

			(6)Of abusive United States citizen or legal

			 resident spouses, 72.3 percent never file the immigration papers necessary for

			 their foreign spouses to obtain legal immigrant status, and the 27.7 percent

			 who eventually do file wait an average of 4 years to do so. In 1994, Congress

			 included immigration protections in the Violence Against Women Act

			 (VAWA) (Public Law 103–322; 108 Stat. 1902), to remove the

			 ability of abusive United States citizens and legal permanent residents to

			 fully control their foreign spouses' ability to gain legal immigration status.

			 By removing the threat of automatic deportation, VAWA aims to enable battered

			 immigrants to take actions to protect themselves and their children, such as

			 calling the police, obtaining a civil protection order, or filing criminal

			 charges.

			(7)Aliens seeking to enter the United States

			 to marry citizens or legal residents of the United States currently lack the

			 ability to access and fully verify personal history information about their

			 prospective spouses in the United States.

			(8)Many individuals entering the United States

			 on K nonimmigrant visas to marry citizens of the United States are unaware of

			 United States laws regarding—

				(A)domestic violence, including protections

			 for immigrant victims of domestic violence, sexual assault, and

			 stalking;

				(B)prohibitions on involuntary

			 servitude;

				(C)protections from automatic deportation;

			 and

				(D)the role of police and the courts in

			 providing assistance to victims of domestic violence and other crimes.

				3.DefinitionsIn this Act:

			(1)Crime of

			 violenceThe term crime

			 of violence has the meaning given such term in section 16 of title 18,

			 United States Code.

			(2)Domestic

			 violenceThe term

			 domestic violence means any crime of violence, or other act

			 forming the basis for a past or outstanding protective order, restraining

			 order, no-contact order, conviction, arrest, or police report, committed

			 against a person by—

				(A)a current or former spouse of the

			 person;

				(B)an individual with whom the person shares a

			 child in common;

				(C)an individual with whom the person is

			 cohabiting or has cohabited;

				(D)an individual similarly situated to a

			 spouse of the person under the domestic or family violence laws of the

			 jurisdiction in which the offense occurs; or

				(E)any other individual if the person is

			 protected from that individual’s acts pursuant to a court order issued under

			 the domestic or family violence laws of the United States or any State, Indian

			 tribal government, or unit of local government.

				(3)Foreign

			 national clientThe term

			 foreign national client means an individual who is not a United

			 States citizen, a national of the United States, or an alien lawfully admitted

			 to the United States for permanent residence and who utilizes the services of

			 an international marriage broker, and includes an alien residing in the United

			 States who is in the United States as a result of utilizing the services of an

			 international marriage broker.

			(4)International

			 marriage broker

				(A)In

			 generalThe term

			 international marriage broker means a corporation, partnership,

			 business, individual, or other legal entity, whether or not organized under any

			 law of the United States, that charges fees for providing dating, matrimonial,

			 matchmaking services, or social referrals between United States clients and

			 foreign national clients by providing personal contact information or otherwise

			 facilitating communication between individuals from these respective

			 groups.

				(B)ExceptionsSuch term does not include—

					(i)a traditional matchmaking organization of a

			 cultural or religious nature that operates on a nonprofit basis and in

			 compliance with the laws of the countries in which it operates, including the

			 laws of the United States; or

					(ii)an entity that provides dating services

			 between United States citizens or residents and other individuals who may be

			 aliens, but does not do so as its principal business, and charges comparable

			 rates to all individuals it serves regardless of the gender, country of

			 citizenship, or residence of the individual.

					(5)K nonimmigrant

			 visaThe term K

			 nonimmigrant visa means a nonimmigrant visa issued pursuant to clause

			 (i) or (ii) of section 101(a)(15)(K) of the Immigration and Nationality Act (8

			 U.S.C. 1101(a)(15)(K)).

			(6)Personal

			 contact information

				(A)In

			 generalThe term

			 personal contact information means information or a forum that

			 would permit individuals to contact each other and includes—

					(i)the name, telephone number, postal address,

			 electronic mail address, and voice message mailbox of an individual; and

					(ii)the provision of an opportunity for an

			 in-person meeting.

					(B)ExceptionSuch term does not include a photograph or

			 general information about the background or interests of a person.

				(7)StateThe term State includes the

			 District of Columbia, Puerto Rico, the Virgin Islands, Guam, and American

			 Samoa.

			(8)United states

			 clientThe term United

			 States client means a United States citizen or other individual who

			 resides in the United States and who makes a payment or incurs a debt in order

			 to utilize the services of an international marriage broker.

			4.Regulation of

			 international marriage brokers

			(a)Prohibition on

			 marketing childrenAn

			 international marriage broker shall not provide any United States client or

			 other person with the personal contact information, photograph, or general

			 information about the background or interests of any individual under the age

			 of 18.

			(b)Limitations on

			 sharing information regarding foreign national clients

				(1)In

			 generalAn international

			 marriage broker shall not provide any United States client or other person with

			 the personal contact information of any foreign national client or other

			 individual 18 years of age or older unless and until the international marriage

			 broker has—

					(A)collected certain background information

			 from the United States client or other person to whom the personal contact

			 information would be provided, as specified in subsection (c);

					(B)provided a copy of that background

			 information to the foreign national client or other individual in the primary

			 language of that client or individual;

					(C)provided to the foreign national client or

			 other individual in such primary language the information about legal rights

			 and resources available to immigrant victims of domestic violence and other

			 crimes in the United States developed under section 5;

					(D)received from the foreign national client

			 or other individual in such primary language a written consent that is signed

			 (including using an electronic signature) to release such personal contact

			 information to the specific United States client or other person to whom the

			 personal contact information would be provided; and

					(E)informed the United States client or other

			 person from whom background information has been collected that, after filing a

			 petition for a K nonimmigrant visa, the United States client or other person

			 will be subject to a criminal background check.

					(2)Confidentiality

			 after order of protection or crime

					(A)Nondisclosure

			 of information regarding individuals with protection orders and victims of

			 crimesIn fulfilling its

			 obligations under this subsection, an international marriage broker shall not

			 disclose the name or location of an individual who obtained a restraining or

			 protection order as described in subsection (c)(2)(A), or of any other victim

			 of a crime as described in subparagraphs (B) through (D) of subsection

			 (c)(2).

					(B)Disclosure of

			 information regarding United States clientsAn international marriage broker shall

			 disclose the relationship of the United States client or other person to an

			 individual or victim described in paragraph (A).

					(c)Obligations of

			 international marriage broker with respect to mandatory collection of

			 information

				(1)In

			 generalEach international

			 marriage broker shall collect the background information listed in paragraph

			 (2) from each United States client or other person to whom the personal contact

			 information of a foreign national client or any other individual would be

			 provided. The background information must be in writing and signed (including

			 using an electronic signature) by the United States client or other person to

			 whom the personal contact information of a foreign national client or any other

			 individual would be provided.

				(2)Required

			 Background informationAn

			 international marriage broker shall collect from a United States client or

			 other person under paragraph (1) background information about each of the

			 following:

					(A)Any court order restricting the client’s or

			 person’s physical contact or communication with or behavior towards another

			 person, including any temporary or permanent civil restraining order or

			 protection order.

					(B)Any arrest or conviction of the client or

			 person for homicide, murder, manslaughter, assault, battery, domestic violence,

			 rape, sexual assault, abusive sexual contact, sexual exploitation, incest,

			 child abuse or neglect, torture, trafficking, peonage, holding hostage,

			 involuntary servitude, slave trade, kidnapping, abduction, unlawful criminal

			 restraint, false imprisonment, stalking, or any similar activity in violation

			 of Federal, State or local criminal law.

					(C)Any arrest or conviction of the client or

			 person for—

						(i)solely or principally engaging in, or

			 facilitating, prostitution;

						(ii)any direct or indirect attempts to procure

			 prostitutes or persons for the purpose of prostitution; or

						(iii)any receipt, in whole or in part, of the

			 proceeds of prostitution.

						(D)Any arrest or conviction of the client or

			 person for offenses related to controlled substances or alcohol.

					(E)Marital history of the client or person,

			 including—

						(i)whether the client or individual is

			 currently married;

						(ii)whether the client or person has previously

			 been married and how many times;

						(iii)how previous marriages of the client or

			 person were terminated and the date of termination; and

						(iv)whether the client or person has previously

			 sponsored the immigration of an alien to whom the client or person was engaged

			 or married.

						(F)The ages of any children of the client or

			 person under the age of 18.

					(G)All States in which the client or person

			 has resided since the age of 18.

					(d)Penalties

				(1)Federal civil

			 penalty

					(A)ViolationAn international marriage broker that

			 violates subsection (a), (b), or (c) is subject to a civil penalty of not less

			 than $20,000 for each such violation.

					(B)Procedures for

			 imposition of penaltyThe

			 Secretary of Homeland Security may impose a penalty under paragraph (A) only

			 after notice and an opportunity for an agency hearing on the record in

			 accordance with subchapter II of chapter 5 of title 5, United States

			 Code.

					(2)Federal criminal

			 penaltyAn international

			 marriage broker that violates subsection (a), (b), or (c) within the special

			 maritime and territorial jurisdiction of the United States shall be fined in

			 accordance with subchapter B of chapter 229 of title 18, United States Code, or

			 imprisoned for not less than 1 year and not more than 5 years, or both.

				(3)State

			 enforcementIn any case in

			 which the Attorney General of a State has reason to believe that an interest of

			 the residents of that State has been, or is threatened to be, adversely

			 affected by a violation of subsection (a), (b), or (c) by an international

			 marriage broker, the State, as parens patriae, may bring a civil action on

			 behalf of the residents of the State in a district court of the United States

			 with appropriate jurisdiction to—

					(A)enjoin that practice;

					(B)enforce compliance with this section;

			 or

					(C)obtain damages.

					(4)Additional

			 remediesThe penalties and

			 remedies under this subsection are in addition to any other penalties or

			 remedies available under law.

				(e)NonpreemptionNothing in this section shall

			 preempt—

				(1)any State law that provides additional

			 protections for aliens who are utilizing the services of an international

			 marriage broker or other international matchmaking organization; or

				(2)any other or further right or remedy

			 available under law to any party utilizing the services of an international

			 marriage broker or other international matchmaking organization.

				(f)Repeal of

			 mail-Order bride provisionSection 652 of the Illegal Immigration

			 Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1375) is hereby

			 repealed.

			5.Information about

			 legal rights and resources for immigrant victims of domestic violence

			(a)Development of

			 information pamphlet

				(1)In

			 generalThe Secretary of

			 Homeland Security, in consultation with the Secretary of State, shall develop

			 an information pamphlet to ensure the consistency and accuracy of information

			 disseminated to—

					(A)foreign national clients or other

			 individuals by international marriage brokers pursuant to section 4(b)(1)(C);

			 and

					(B)beneficiaries of petitions filed by United

			 States citizens for K nonimmigrant visas.

					(2)Consultation

			 with expert organizationsThe

			 Secretary of Homeland Security, in consultation with the Secretary of State,

			 shall develop such information pamphlet by working in consultation with

			 non-profit, non-governmental immigrant victim advocacy organizations.

				(b)Contents of

			 Information pamphletThe

			 information pamphlet required under subsection (a) shall include information on

			 the following:

				(1)The K nonimmigrant visa application process

			 and the marriage-based immigration process, including conditional residence and

			 adjustment of status.

				(2)The requirement that international marriage

			 brokers provide foreign national clients with background information collected

			 from United States clients regarding their marital history and domestic

			 violence or other violent criminal history, but that such information may not

			 be complete or accurate.

				(3)The illegality of domestic violence, sexual

			 assault, and child abuse in the United States.

				(4)Information on the dynamics of domestic

			 violence.

				(5)Domestic violence and sexual assault

			 services in the United States, including the National Domestic Violence

			 Hotline, a project of the Texas Council on Family Violence, a nonprofit

			 organization dedicated to fighting domestic violence, and the National Sexual

			 Assault Hotline, operated by the Rape, Abuse and Incest National Network, and

			 independent anti-sexual assault organization.

				(6)A description of immigration relief

			 available to an immigrant victim of domestic violence, sexual assault,

			 trafficking, and other crimes under the Violence Against Women Act, including

			 the amendments made by that Act, section 101(a)(15)(U) of the Immigration and

			 Nationality Act (8 U.S.C. 1101(a)(15)(U)), and section 101(a)(15)(T) of the

			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(T)).

				(7)The legal rights of immigrant victims of

			 abuse and other crimes in immigration, criminal justice, family law, and other

			 matters.

				(8)The obligations of parents to provide child

			 support for children.

				(9)The illegality of and penalties for

			 knowingly entering into marriage for the purpose of evading the immigration

			 laws of the United States.

				(c)Translation

				(1)LanguagesIn order to best serve the language groups

			 most recruited by international marriage brokers and having the greatest

			 concentration of K nonimmigrant visa applicants, the Secretary of Homeland

			 Security, in consultation with the Secretary of State, shall translate the

			 information pamphlet developed under this section, subject to paragraph (2),

			 into the following languages:

					(A)Arabic.

					(B)Chinese.

					(C)French.

					(D)Hindi.

					(E)Japanese.

					(F)Korean.

					(G)Polish.

					(H)Portuguese.

					(I)Russian.

					(J)Spanish.

					(K)Tagalog.

					(L)Thai.

					(M)Ukrainian.

					(N)Vietnamese.

					(2)Modification of

			 LanguageThe Secretary of

			 Homeland Security may modify the translation requirements of paragraph (1) if

			 the report submitted under section 7(b) includes recommendations for such

			 modification.

				(d)Availability and

			 distributionThe information

			 pamphlet under this subsection shall be made available and distributed as

			 follows:

				(1)International

			 marriage brokers and victim advocacy organizationsThe

			 information pamphlet shall be made available to each international marriage

			 broker and to each governmental or non-governmental victim advocacy

			 organization.

				(2)K nonimmigrant

			 visa applicants

					(A)Mailing with

			 immigration formsThe

			 information pamphlet shall be mailed by the National Visa Center, of the

			 Secretary of State, to each applicant for a K nonimmigrant visa at the same

			 time that Form DS–3032 is mailed to such applicant. The pamphlet so mailed

			 shall be in the primary language of the applicant, or in English if no

			 translation into the applicant’s primary language is available.

					(B)Posting on NVC

			 web siteThe Secretary of

			 State shall post the content of the pamphlet on the web site of the National

			 Visa Center, as well as on the web sites of all consular posts processing K

			 nonimmigrant visa applications.

					(C)Consular

			 InterviewsThe Secretary of

			 State shall require that the pamphlet be distributed directly to such

			 applicants at all consular interviews for K nonimmigrant visas. If no written

			 translation into the applicant’s primary language is available, the consular

			 officer conducting the visa interview shall review the pamphlet with the

			 applicant orally in the applicant’s primary language, in addition to

			 distributing the pamphlet to the applicant in English.

					6.Changes in processing

			 K nonimmigrant visas; consular confidentiality

			(a)K nonimmigrant

			 visa processingSection

			 214(d) of the Immigration and Nationality

			 Act (8 U.S.C. 1184(d)) is amended—

				(1)by striking Attorney General

			 and inserting Secretary of Homeland Security each place it

			 appears;

				(2)by inserting (1) before

			 A visa; and

				(3)by adding at the end the following:

					

						(2)A

				United States citizen may not file a petition under paragraph (1) if such a

				petition filed by that petitioner for another alien fiancée or fiancé is

				pending or has been approved and is still valid.

						(3)The Secretary of Homeland Security shall

				provide to the Secretary of State the criminal background information on a

				petitioner for a visa under clause (i) or (ii) of section 101(a)(15)(K) to

				which it has access under existing authority in the course of adjudicating the

				petition.

						(4)Each petitioner for a visa under clause (i)

				or (ii) of section 101(a)(15)(K) shall provide, as part of the petition, in

				writing and signed under penalty of perjury, information described in section

				4(c)(2) of the International Marriage Broker Regulation Act of 2005.

						(5)The Secretary of State shall ensure that an

				applicant for a visa under clause (i) or (ii) of section 101(a)(15)(K)—

							(A)shall be provided, by mail or

				electronically—

								(i)a copy of the petition for such visa

				submitted by the United States citizen petitioner; and

								(ii)any information that is contained in the

				background check described in paragraph (3) relating to any court orders,

				arrests, or convictions described in subparagraphs (A) through (D) of section

				4(c)(2) of the International Marriage Broker Regulation Act of 2005;

								(B)shall be informed that petitioner

				information described in subparagraph (A) is based on available records and may

				not be complete; and

							(C)shall be asked in the primary language of

				the visa applicant whether an international marriage broker has facilitated the

				relationship between the visa applicant and the United States petitioner and

				whether that international marriage broker complied with the requirements of

				section 4 of such Act.

							(6)The Secretary shall provide for the

				disclosure of information described in paragraph (5) to the visa applicant at

				the consular interview in the primary language of the visa applicant.

						(7)The fact that an alien described in clause

				(i) or (ii) of section 101(a)(15)(K) is aware of any information disclosed

				under paragraph (5) shall not be used against the alien in any determination of

				eligibility for relief under this Act or the Violence Against Women Act (Public

				Law 103–322; 108 Stat. 1902), and the amendments made by that Act.

						(8)In fulfilling the requirements of paragraph

				(5)(A)(ii), a consular officer shall not disclose the name or location of any

				person who obtained a restraining or protective order against the petitioner,

				but shall disclose the relationship of the person to the

				petitioner.

						.

				(b)Sharing of

			 certain informationSection

			 222(f) of the Immigration and Nationality Act (8 U.S.C. 1202(f)) shall not be

			 construed to prevent the sharing of information under section 214(d) of such

			 Act (8 U.S.C. 1184(d)).

			(c)Effective

			 dateThe amendment made by

			 subsection (a) shall apply to petitions filed after the date of enactment of

			 this Act.

			7.Study and

			 report

			(a)StudyThe Secretary of Homeland Security, through

			 the Director of the Bureau of Citizenship and Immigration Services, shall

			 conduct a study of the international marriage broker industry in the United

			 States that—

				(1)estimates, for the years 1995 through

			 2005,the number of international marriage brokers doing business in the United

			 States, the number of marriages resulting from the services provided by such

			 brokers, and the extent of compliance with the applicable requirements of this

			 Act;

				(2)assess the information gathered under this

			 Act from clients by international marriage brokers and from petitioners by the

			 Bureau of Citizenship and Immigration Services;

				(3)examine, based on the information gathered,

			 the extent to which persons with a history of violence are using the services

			 of international marriage brokers and the extent to which such persons are

			 providing accurate information to international marriage brokers in accordance

			 with section 4;

				(4)assess the accuracy of the criminal

			 background check at identifying past instances of domestic violence; and

				(5)assess the extent to which the languages of

			 translation required under section 5(c)(1) continue to accurately reflect the

			 highest markets for recruitment by international marriage brokers and the

			 greatest concentrations of K nonimmigrant visa applicants.

				(b)ReportNot later than 3 years after the date of

			 enactment of this Act, the Secretary of Homeland Security shall submit a report

			 to the Committee on the Judiciary of the Senate and the Committee on the

			 Judiciary of the House of Representatives setting forth the results of the

			 study conducted under subsection (a).

			8.Effective

			 date

			(a)In

			 generalExcept as provided in

			 subsection (b), section 5, and the amendments made by section 6, this Act shall

			 take effect on the date which is 60 days after the date of enactment of this

			 Act.

			(b)Additional time

			 allowed for information pamphletSection 5(b) shall take effect on the date

			 which is 120 days after the date of enactment of this Act.

			

